Citation Nr: 1503752	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 11, 2012; and in excess of 70 percent from February 11, 2012.

2.  Entitlement to an effective date prior to February 11, 2012, for total disability based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs Regional Office in Columbia, South Carolina.  An April 2011 rating decision granted entitlement to service connection for PTSD, rated as 30 percent disabling.  Rating decision dated August 2013, granted TDIU effective February 11, 2012, and increased to 70 percent the disability rating for PTSD, effective February 11, 2012.  The Veteran appeals the 30 percent initial rating prior to February 11, 2012, the 70 percent rating from February 11, 2012, and the effective date of the TDIU.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. Prior to February 11, 2012, the Veteran's PTSD had been manifested by more than occupational and social impairment with reduced reliability and productivity.

2.  From February 11, 2012, the Veteran's PTSD has not been manifested by more than occupational and social impairment with deficiencies in most areas.

3.  The Veteran does not meet the schedular requirements for a TDIU prior to February 11, 2012, and the competent and credible evidence does not otherwise indicate the presence of factors necessary for referral for extra-schedular consideration for TDIU prior to February 11, 2012.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, but not higher, for PTSD have been met for the initial rating period on appeal prior to February 11, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From February 11, 2012, the criteria for a disability rating in excess of 70 percent for service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9411 (2014).

3.  The criteria for TDIU with an effective date prior to February 11, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence, the benefit of the doubt is afforded the claimant.

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

The current appeal arises from a claim of entitlement to service connection received on October 9, 2009.  In an April 2010 rating decision, the RO denied service connection for PTSD.  The Veteran appealed and in April 2011, service connection for PTSD was granted and assigned an initial rating of 30 percent, effective October 9, 2009.  The Veteran continued to appeal and in a September 2012 rating decision, the initial rating was staged, and increased to 50 percent, effective February 11, 2012.  The Veteran appealed and in August 2013, the 50 percent rating was increased to 70 percent, effective February 11, 2012.  The Veteran appeals the initial rating decision and the staged 70 percent rating decision.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the ratings for psychiatric disabilities. Id.  A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The schedular criteria for rating mental disorders loosely incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned for serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as no friends or unable to keep a job.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is the case here, where the evidence indicates that the Veteran's symptoms worsened over a distinct time period.

Initial Rating for PTSD prior to February 11, 2012

The essential distinction between the 30 percent and 50 percent rating appears to be centered on the prevalence of interference with occupational function.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  For reasons described below, the Board finds that for the period prior to February 11, 2012, the evidence more closely approximates the 50 percent rating, being more productive of occupational and social impairment with reduced reliability and productivity than it does the criteria for a 30 percent rating.  

A review of evidence prior to February 11, 2012, substantiates the Veteran's claim for an initial rating in excess of 30 percent.  For example, in April 2011, the Veteran was afforded an initial VA PTSD evaluation.  The examiner noted treatment for PTSD and anxiety in September 2010.  The Veteran reported a history of sleep difficulties, weekly nightmares, intrusive thoughts, anxiety, hypervigilance, and irritability and anger in social settings.  On mental status examination, the Veteran was alert and oriented, with normal temporal orientation.  Insight was not well demonstrated, affect was mildly blunted, and the Veteran demonstrated adequate attention and spontaneous speech.  His immediate, recent and remote memories were within normal limits.  He denied depression, suicidal or homicidal ideation or plan, and there was no evidence of disorder of thought process or content.  He made good eye contact.  There was pressured speech and restlessness, but no irritability or grandiosity.  He was assigned a GAF of 50, indicative of serious symptoms.  The examiner concluded that the Veteran was experiencing a moderate degree of impairment in social and occupational functioning, and his overall level of disability was moderate.  

In March 2010 and March 2011, the Veteran offered evidence in the form of two letters from the local Vet Center, where he began weekly counseling for his PTSD symptoms in October 2009.  The letters attested to the Veteran's PTSD symptoms, as noted above, as well as depressive symptoms manifested by sadness, poor appetite, low self-esteem and low energy.  The letter also confirmed the Veteran had difficulty in crowded places and often avoided social gatherings at work because of anxiety attacks.  He felt other judged and ridiculed him and he often isolated.  He showed no interest in activities, had no close friends and did not socialize with others.  He also reported panic attacks on a daily basis and was obsessed with articles about aircraft and aircraft crashes.  The letters elaborated on his experiences as a medical corpsman on a Navy aircraft carrier, and difficult events he witnessed.  

On August 22, 2011, the Veteran presented at the emergency room at Dorn Veteran's Hospital, where he was evaluated for an ankle injury.  At that time, the Veteran also reported on a suicide screen that he was hopeless, and reported increased agitation, anxiety, nightmares, poor sleep, and intrusive thoughts related to his PTSD.  He denied suicidal thoughts.

In September 2011, the Veteran sought mental health treatment at Dorn Veteran's Hospital.  At that time, he indicated he had not received any prior VA mental health treatment and had only been receiving counseling from the Vet Center.  While he had been prescribed an anti-depressant by his private physician, he was non-compliant and only took the medication as he felt he needed it.  He described symptoms to include irritability, nightmares, sleep difficulties, decreased concentration and energy, variable appetite and feeling hopeless at times.  He denied suicidal or homicidal ideation.  At that time, the mental health professional assigned a GAF of 60, indicative of mild to moderate symptoms.

In October 2011, in support of his claim for a higher rating, the Veteran submitted statements discussing frequent anxiety attacks which prevented him from enjoying life, church, family and sports, that he felt like a prisoner in his own home and that the consequences of being out in public could be detrimental to his mental and physical health.  He also described his paranoia, that he couldn't get along with others at work, and his nightmares occurred three or four times per week.  

The Veteran also submitted a letter from his spouse dated October 5, 2011.  In her letter, she described how he had daily panic attacks, trouble concentrating and didn't drive anymore.  She stated the Veteran had less interest in regular activities and was alienated from his friends and family.  He had not attended church in more than three years, and was uncomfortable and jittery when in public.  He was irritable and angry with her and other people.  He experienced sleep difficulties, was hypervigilant at home, and had nightmares three or four times per week.  She reported he would lose concentration and no longer engaged in hobbies.

With respect to lay evidence, the Veteran is generally competent to report symptoms describing his mental health symptoms.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds the Veteran to be competent and credible.  He has consistently described his symptoms, when they first appeared and how they affected his daily life.  Such statements are corroborated by those of his wife as well as reported in VA treatment records and during his VA PTSD examination. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. §4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  

The Board finds the competent and credible lay and medical evidence to more nearly reflect PTSD criteria associated with the 50 percent disability rating for the period prior to February 11, 2012.  In this regard, the Board relies on the aforementioned VA examination,VA treatment records, and Vet Center letters which reflect moderate PTSD symptoms.  A review of the records reveals a consistent picture of symptomatology more severe than the 30 percent criteria for the time period in question.  While he displayed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment, such symptoms appear to have occurred frequently rather than occasionally, resulting in difficulties getting along with others at work and avoiding social settings such as church and family events.  The evidence also shows the Veteran experienced more frequent panic attacks, rather than occasional panic attacks.  His spouse stated he was frequently angry with her and others, and did not drive due to paranoid feelings.  Further, in the April 2011 VA exam, the while the examiner indicated the Veteran experienced a moderate degree of impairment in social and occupational functioning, and his overall level of disability was moderate, he assigned a GAF of 50, considered reflective of serious symptoms generally consistent with a 50 percent disability rating.  Thus, an initial disability rating of 50 percent for the period prior to February 11, 2012, is warranted.

At no time prior to February 11, 2012, did the evidence show that the Veteran experienced symptoms commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  While avoiding social situations generally, the evidence shows the Veteran continued to maintain a good spousal relationship, continued to work part time, had appropriate grooming, and his thought processes were noted to be logical and goal-directed with no thought disorder and no history of visual or auditory hallucinations.  He also did not display any periods of violence, and suicidal and homicidal ideations had consistently been denied.  Therefore, a higher rating of 70 percent is not warranted for the initial time period prior to February 11, 2012.  

In sum, resolving all reasonable doubt in the Veteran's favor, an initial disability rating of 50 percent, but no more, is granted for the period prior to February 11, 2012. 

PTSD disability rating from February 11, 2012

While the Veteran's PTSD symptoms reflect the 50 percent criteria prior to February 11, 2012, the evidence shows his symptoms worsened for the time period following February 11, 2012, and more closely reflect the 70 percent disability rating criteria.  Thus, a staged disability rating of 70 percent was appropriate with an effective date of February 11, 2012, the date the VA examiner confirmed a worsening of symptoms.  At no time did the evidence reflect symptoms consistent with the 100 percent disability criteria.

In February 2012, the Veteran was afforded a DBQ PTSD examination which showed a diagnosis of PTSD, chronic and severe.  The Veteran reported his symptoms had increased in severity, including daily panic attacks, nightmares nightly, and his irritability had worsened, stating he was virtually unable to get along with anyone, had to quit his part time job and stopped attending church due to his concern he would not be able to control his responses to others in public.  His hypervigilance had also increased.  The examiner concluded that the Veteran's symptoms reflected occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She assigned a GAF of 45, reflective of severe symptoms.

In May 2012, the Veteran had a mental status examination with Dr. G. in connection with his claim for Social Security Disability benefits.  At that time, the Veteran complained about the fear that something bad was going to happen.  Previously noted symptoms had worsened, and his thought process was slowed with some looseness, and psychomotor speed was slow.  He reported being deeply depressed.  Although he continued to deny feeling suicidal, he stated he could become homicidal with others and reported feeling a lot of rage.  He reported hearing a voice calling his name.  However, his comprehension appeared to be intact, and level of effort and cooperation were judged to be adequate.  He also maintained daily hygiene, enjoyed spending time with his dog and had a fish hobby.   He had virtually no social relationships, and spent almost all his time watching TV.  He also tested in the normal range on the Short Test of Mental Status.  The examiner concluded that the Veteran's complaints were supported by the examination.  There was evidence of some psychotic experiences related to his PTSD and depression, and social interactions were quite impacted as he was avoidant and unable to keep contact with any friends.  However, overall cognitive function was noted to be good.  

In May 2012, the Veteran was determined disabled by the SSA, based on multiple diagnosed conditions, including service-connected PTSD as well as non-service connected hypertension, high cholesterol, gout and ankle disabilities.  The SSA established the date of onset as May 2011, the date reported by the Veteran.

VA mental health treatment records for the period February 2012 to July 2013 reveal that the Veteran continued treatment for his PTSD symptoms.  Overall, the Veteran showed an interest in making progress and conveyed an understanding of his mental health issues.  It was apparent from the evidence that the prescribed medication and treatment were beneficial to the Veteran.  VA treatment records indicate the Veteran's symptoms were adequately controlled by medication, and the Veteran stated he believed therapy was helping his symptoms and was able to apply coping skills to deal with daily stressors.  

Based on the foregoing evidence, the Veteran clearly experienced an increase in the severity of his symptoms such that the 70 percent disability rating was warranted.  Such symptoms discussed above reflected that the Veteran continued to struggle with moderate to severe symptoms on a daily basis to the degree that the Veteran's occupational and social interactions are significantly impacted.  His symptoms were noted by both the VA examiner and Dr. G. to be of such severity to cause deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  Additionally, at one point his GAF score of 45 indicated severe symptoms and a worsening mental health picture, although still functioning normally with respect to cognitive process, activities of daily living, and managing personal finances.  More recent VA treatment records reflect that the Veteran's symptoms have stabilized, he continues to take prescribed medication to manage his symptoms, and attends therapy as well.

The foregoing description of symptoms is not so severe as to demonstrate total occupational and social impairment warranting a 100 percent disability rating.  The Veteran has not displayed symptoms commensurate with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.  As noted above, more recent VA treatment records indicate the Veteran's symptoms are adequately controlled by medication, the Veteran is encouraged with his progress.  He also was assigned a GAF of 58 at a mental health follow up appointment in May 2013, indicating moderate PTSD symptoms.  Therefore, a disability rating of 100 percent is not warranted at this time.  
  
As a preponderance of the evidence is against the claim for a rating in excess of 70 percent from February 11, 2012, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to an earlier effective date prior to February 11, 2012, 
for TDIU.

As a general matter, where a veteran is service-connected for a single disability, 38 C.F.R. § 4.16(a) provides that where the schedular rating for that disability is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, the disability must be ratable at 60 percent or more. Id.  If the veteran does not meet the 60 percent schedular requirement, he or she may still be deemed totally disabled on an extra-schedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  
38 C.F.R. § 4.16(b).  The matter then is referred to the Director of Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In September 2012, the RO denied the Veteran's claim for a TDIU because his service-connected disability rating did not meet the minimum schedular threshold rating of 60 percent, and the evidence did not show the Veteran was unemployable due to his service-connected disability.  By rating decision dated August 2013, the Veteran was granted an increased rating of 70 percent  for his PTSD with an effective date of February 11, 2012, and a TDIU with the same effective date as he then met the schedular criteria under 38 C.F.R. § 4.16(a).  

As the Veteran's PTSD is now rated as 50 percent disabling for the period prior to February 11, 2012, the Veteran still does not meet the 60 percent schedular threshold under 4.16(a).  Thus, the Board must evaluate his claim for an earlier effective date based on 4.16(b).

The Board concludes that the evidence of record prior to February 11, 2012, does not warrant referral of the Veteran's claim to the Director of the Compensation and Pension service under the provisions of 38 C.F.R. § 4.16(b).  In this regard, the evidence does not support the Veteran's assertion that he was unable to secure and follow a substantially gainful occupation prior to February 11, 2012, due solely to his service-connected PTSD symptoms. 

The Veteran asserted he quit his part-time work due to irritability and difficulty working with others.  A review of the Veteran's SSA disability claim record and employment information submitted to VA show the Veteran is a college graduate.  In the preceding years, the Veteran worked fulltime as a claims examiner (2/1993 - 9/1998), owned a janitorial service (4/1998 - 4/2001), and worked at the South Carolina Department of Health & Human Services (DHHS) (4/2001 - 1/2010).  Upon retirement from DHHS, he worked part-time at Alston Wilkes Society as a counselor (2/2010 - 4/2011), Boys & Girls Club (12/2011 - 3/2012), and Good Will (3/2012- 4/2012).  

From the time of his initial claim in October 2009, until February 2012, the Veteran was employed either fulltime or part-time.  The Veteran indicated he retired from his fulltime job and made no mention it was due to service-connected symptoms.  The Veteran obtained part-time employment immediately following his retirement, and remained in the position for over one year.  At the time of his VA examination in April 2011, the Veteran was noted to be logical and goal oriented.  He did not report any symptoms of depression, and there was no evidence of disorder of thought process or content, nor was irritability or grandiosity noted during the examination.  The Veteran maintained part-time employment until he quit in April 2012.  In February 2012, the Veteran's PTSD symptoms had worsened and he was granted TDIU. While part-time work is not considered gainful employment for VA purposes, the Veteran has not asserted and the evidence does not suggest that the Veteran was actually looking for fulltime employment at that time.  He obtained the part-time position immediately following retirement, and has never alleged that it was the only type of job he could obtain. 

Based on the foregoing evidence, the Veteran does not meet the schedular requirements for TDIU prior to February 11, 2012, and referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted as there is no evidence that the Veteran's service-connected PTSD was of sufficient severity to produce unemployability prior to February 11, 2012. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Therefore, the claim for an earlier effective date for TDIU must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular for PTSD

The Board has also considered whether referral for consideration of an extra-schedular rating for PTSD is warranted under 38 C.F.R. § 3.321(b)(1), noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008)(the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate).  

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria for the period prior to February 11, 2012.  There is no indication from the record that the Veteran received frequent emergency or inpatient treatment for his PTSD, nor is there an indication that the average industrial impairment from the Veteran's PTSD was in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), is not in order.  In finding the schedular criteria adequate, the Board also notes that PTSD is the Veteran's only service-connected condition, so consideration of the collective and combined effect of all of the Veteran's service-connected disabilities has no application here.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

II. Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the December 2009 or April 2012 notice letters provided to him under the Veterans Claims Assistance Act of 2000 (VCAA), and has not identified any prejudice resulting from any deficiency.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 8-2003 (the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including service treatment records, VA outpatient and private treatment records, and records from the Social Security Administration.  The RO has also obtained thorough medical examinations regarding his claim.  The Veteran has made no specific allegations as to the inadequacy of VA PTSD examinations dated April 2011 and February 2012. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial disability rating of 50 percent for PTSD, but not higher, is granted for the period prior to February 11, 2012.

A disability rating in excess of 70 percent from February 11, 2012, is denied.

An earlier effective date prior to February 11, 2012, for TDIU is denied.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


